
	

115 HR 869 IH: Commission to Study the Potential Creation of a National Museum of Asian Pacific American History and Culture Act
U.S. House of Representatives
2017-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		115th CONGRESS
		1st Session
		H. R. 869
		IN THE HOUSE OF REPRESENTATIVES
		
			February 3, 2017
			Ms. Meng (for herself, Ms. Judy Chu of California, Mr. Ted Lieu of California, Mr. Meeks, Ms. Velázquez, and Mr. Swalwell of California) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To establish the Commission to Study the Potential Creation of a National Museum of Asian Pacific
			 American History and Culture, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Commission to Study the Potential Creation of a National Museum of Asian Pacific American History and Culture Act.2.DefinitionsIn this Act:(1)CommissionThe term Commission means the Commission to Study the Potential Creation of a National Museum of Asian Pacific American History and Culture established by section 3(a).(2)MuseumThe term Museum means the National Museum of Asian Pacific American History and Culture.3.Establishment of Commission(a)In generalThere is established the Commission to Study the Potential Creation of a National Museum of Asian Pacific American History and Culture.(b)MembershipThe Commission shall be composed of 8 members, of whom—(1)2 members shall be appointed by the majority leader of the Senate;(2)2 members shall be appointed by the Speaker of the House of Representatives;(3)2 members shall be appointed by the minority leader of the Senate; and(4)2 members shall be appointed by the minority leader of the House of Representatives.(c)QualificationsMembers of the Commission shall be appointed to the Commission from among individuals, or representatives of institutions or entities, who possess—(1)(A)a demonstrated commitment to the research, study, or promotion of Asian Pacific American history, art, political or economic status, or culture; and(B)(i)expertise in museum administration;(ii)expertise in fundraising for nonprofit or cultural institutions;(iii)experience in the study and teaching of Asian Pacific American history;(iv)experience in studying the issue of the representation of Asian Pacific Americans in art, life, history, and culture at the Smithsonian Institution; or(v)extensive experience in public or elected service;(2)experience in the administration of, or the planning for, the establishment of, museums; or(3)experience in the planning, design, or construction of museum facilities.(d)ProhibitionNo employee of the Federal Government may serve as a member of the Commission.(e)Deadline for initial appointmentThe initial members of the Commission shall be appointed not later than the date that is 90 days after the date of enactment of this Act.(f)VacanciesA vacancy in the Commission—(1)shall not affect the powers of the Commission; and(2)shall be filled in the same manner as the original appointment was made.(g)ChairpersonThe Commission shall, by majority vote of all of the members, select 1 member of the Commission to serve as the Chairperson of the Commission.4.Duties of the Commission(a)Reports(1)Plan of actionThe Commission shall submit to the President and Congress a report containing the recommendations of the Commission with respect to a plan of action for the establishment and maintenance of a National Museum of Asian Pacific American History and Culture in Washington, DC.(2)Report on issuesThe Commission shall submit to the President and Congress a report that addresses the following issues:(A)The availability and cost of collections to be acquired and housed in the Museum.(B)The impact of the Museum on regional Asian Pacific American history-related museums.(C)Potential locations for the Museum in Washington, DC, and its environs.(D)Whether the Museum should be part of the Smithsonian Institution.(E)The governance and organizational structure from which the Museum should operate.(F)Best practices for engaging Asian Pacific Americans in the development and design of the Museum.(G)The cost of constructing, operating, and maintaining the Museum.(3)DeadlineThe reports required under paragraphs (1) and (2) shall be submitted not later than the date that is 18 months after the date of the first meeting of the Commission.(b)Fundraising plan(1)In generalThe Commission shall develop a fundraising plan to support the establishment, operation, and maintenance of the Museum through contributions from the public.(2)ConsiderationsIn developing the fundraising plan under paragraph (1), the Commission shall consider issues relating to funding the operations and maintenance of the Museum in perpetuity without reliance on appropriations of Federal funds.(3)Independent reviewThe Commission shall obtain an independent review of the viability of the plan developed under paragraph (1) and such review shall include an analysis as to whether the plan is likely to achieve the level of resources necessary to fund the construction of the Museum and the operations and maintenance of the Museum in perpetuity without reliance on appropriations of Federal funds.(4)SubmissionThe Commission shall submit the plan developed under paragraph (1) and the review conducted under paragraph (3) to the Committees on Transportation and Infrastructure, House Administration, Natural Resources, and Appropriations of the House of Representatives and the Committees on Rules and Administration, Energy and Natural Resources, and Appropriations of the Senate.(c)Legislation To carry out plan of actionBased on the recommendations contained in the report submitted under paragraphs (1) and (2) of subsection (a), the Commission shall submit for consideration to the Committees on Transportation and Infrastructure, House Administration, Natural Resources, and Appropriations of the House of Representatives and the Committees on Rules and Administration, Energy and Natural Resources, and Appropriations of the Senate recommendations for a legislative plan of action to establish and construct the Museum.(d)National conferenceNot later than 18 months after the date on which the initial members of the Commission are appointed under section 3, the Commission may, in carrying out the duties of the Commission under this section, convene a national conference relating to the Museum, to be comprised of individuals committed to the advancement of the life, art, history, and culture of Asian Pacific Americans.5.Director and staff of Commission(a)Director and staff(1)In generalThe Commission may employ and compensate an executive director and any other additional personnel that are necessary to enable the Commission to perform the duties of the Commission.(2)Rates of payRates of pay for persons employed under paragraph (1) shall be consistent with the rates of pay allowed for employees of a temporary organization under section 3161 of title 5, United States Code.(b)Not Federal employmentAny individual employed under this Act shall not be considered a Federal employee for the purpose of any law governing Federal employment.(c)Technical assistance(1)In generalSubject to paragraph (2), on request of the Commission, the head of a Federal agency may provide technical assistance to the Commission.(2)ProhibitionNo Federal employees may be detailed to the Commission.6.Administrative provisions(a)Compensation(1)In generalA member of the Commission—(A)shall not be considered to be a Federal employee for any purpose by reason of service on the Commission; and(B)shall serve without pay.(2)Travel expensesA member of the Commission shall be allowed a per diem allowance for travel expenses, at rates consistent with those authorized under subchapter I of chapter 57 of title 5, United States Code.(b)Gifts, bequests, devisesThe Commission may solicit, accept, use, and dispose of gifts, bequests, or devises of money, services, or real or personal property for the purpose of aiding or facilitating the work of the Commission.(c)Federal Advisory Committee ActThe Commission shall not be subject to the Federal Advisory Committee Act (5 U.S.C. App.).7.TerminationThe Commission shall terminate on the date that is 30 days after the date on which the final versions of the reports required under section 4 are submitted.8.Funding(a)In generalThe Commission shall be solely responsible for acceptance of contributions for, and payment of the expenses of, the Commission.(b)ProhibitionNo Federal funds may be obligated to carry out this Act. 